                CASE 0:19-cr-00104-JNE-TNL Doc. 62 Filed 06/21/19 Page 1 of 1
117 East Center St.                                                                     Anna Restovich Braun
Rochester, Minnesota 55904                                                                  Thomas R. Braun
P 507/288-4840                                                                            Bruce K. Piotrowski
F 507/288-4908                                                                           Christopher W. Coon
www.restovichlaw.com                                                                    Dominique J. Navarro
                                                                                               Brent M. Tunis

                                                                                          George F. Restovich
                                                                                                  1946-2008
          June 21, 2019


                                                                   Sent via ECF
          The Honorable Tony N. Leung
            United State Magistrate Judge
          United States District Court
          9W U.S. Courthouse
          300 South Fourth Street
          Minneapolis, MN 55415

                 Re:      United State v. Mason Paul Stuhldreher
                          Court File No. 19-CR-104 (JNE/TNL)

          Dear Magistrate Leung,

          I represent Defendant, Mason Paul Stuhldreher, in this above-referenced matter. I am
          writing to advise the Court that we have no objection to, and support, Defendant Hines’
          motion to continue the motion filing deadline. We too would appreciate additional time
          to review and consider discovery.

          Very truly yours,

          RESTOVICH BRAUN & ASSOCIATES



          Dominique J. Navarro
          dom@restovichlaw.com
